Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 23 August 1783
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            Dear General
                            l’Orient august 23. 1783
                        
                        the King having honored me since my return to Europe with a commission of inspector of his troops, and the
                            Regiments, I am to inspect being scattered through all the frontiers of this Kingdom, I am engaged in a progress of four
                            thousand miles; but I find myself presently as near america as possible; and I wish heartily that instead of travelling on
                            by land, I might embark at this place and proceed to Virginy, where I am told, your excellency is retired like an other
                            Cincinnatus. Lord shelburne told the house with a patriotical emphasis that the moment of your independency should be the
                            sunset of the british glory and splendor, but there is no sunset for great Washington’s fame; and your making a pause to
                            fighting and commanding is a  not a sundown. may the american star  all
                            the astronomical rules, and proceed from west to east! every french man as well in the country  as in the capitale, ask me: shall we see you great Washington? I never fail to answer I hope so;
                            but tis always with a Sigh which betrays my doubts. you was so good, dear general, to testify, in your last letter, a
                            resignation to your fate, when ever a french pirate undertakes to carry you off. the favorable
                            opportunity is come. there was no taking you prisoner at the head of your army; but mount vernon is not a fortress, and if
                            henceforth you walk around it will be only as the philosopher of homilies interger vita  paras. but it will not do with a privatear it is a thousand times
                            better to come without compulsion and add that now directs to the innumerous tittles you have to our
                            enthusiasm.
                        You are sensible dear general, that I depend always upon your goodness and think you indulge my prattling with
                            you. but I can see  indulge the pleasure I find with conversing with your excellency. My post horses are ready and I must proceed
                            to Bourdeaux thence to  &  necessity to spare you
                            Time and and may serve and content myself with , your excellency that
                            that I am with respect, attachment and gratitude. Your most humble and obedient servant 
                        
                            
                                 chastellux
                        
                        
                            I take the liberty to offer my respects and hommage to Mrs Washington. be so good,
                                dear general, to recall me to the memory of all the gentlemen of your family. I am happy to know of the
                                    preferment of colonel Tilghman to the safty &
                                     of a husband.
                        

                    